Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 1 of 52




                         EXHIBIT 14
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 2 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 3 of 52




                         EXHIBIT 15
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 4 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 5 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 6 of 52




                         EXHIBIT 16
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 7 of 52


   2336 Immokalee Road
   Naples, FL 34110
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com




   December 11, 2017


   DELIVERED VIA EMAIL TO Iris.Elijah@flbog.edu, Vikki.Shirley@flbog.edu,
   AND VIA FAX TO (850) 245-9685.

   Vikki Shirley
   General Counsel
   State University System of Florida
   Board of Governors
   325 West Gaines Street, Suite 1614
   Tallahassee, Florida 32399

           Re: Christina M. McLaughlin v. Florida International University

           Dear Ms. Shirley,

                  It has come to my attention that Ms. Iris Elijah currently appears on the Florida
   International University website. She is not merely mentioned or listed but is highlighted in an




   Governors. Please, see attached copy of web article.

                  My client,
   website infers a conflict of interest on its face. It is very likely that Ms. Elijah has a close
   relationship with the subjects of our allegations: Ms. Carbajal (FIU General Counsel), FIU Law

   complaint and may exhibit bias in executing her duties. Additionally, while I realize the Florida
   Board of Governors has a limited staff, th
   complaint, unfortunately, appears consistent with our allegations of lack of impartial and fair
   treatment of a student by FIU School of Law, and now, the Florida University system. Finally,
   proper ethics would require that Ms. Elijah disclose all of these potential conflicts of interest at
   the time of her first communication. The burden fell on the student to uncover the conflict of
   interest on her own. We allege that if Ms. Elijah is not removed fr
   complaint, any investigation, processing or decision-making by the Board of Governors becomes
   tainted and lacks credibility.

                  We, respectfully, request that Ms. Elijah recuse herself from any involvement in
   processing, investigating or decision-
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 8 of 52



   that any other employees and/or board members that have a connection to any of the parties
   described in the complaint recuse themselves as well.

          Please advise me, in writing, of your intent to remove Ms. Elijah by 5:00 pm, December
   15, 2017. Thank you for your prompt attention.

   Sincerely,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com

   Cc: Iris A. Elijah
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 9 of 52




                         EXHIBIT 17
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 10 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 11 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 12 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 13 of 52




                         EXHIBIT 18
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 14 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 15 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 16 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 17 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 18 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 19 of 52




                         EXHIBIT 19
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 20 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 21 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 22 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 23 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 24 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 25 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 26 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 27 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 28 of 52




                         EXHIBIT 20
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 29 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 30 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 31 of 52




                         EXHIBIT 21
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 32 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 33 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 34 of 52




                         EXHIBIT 22
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 35 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 36 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 37 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 38 of 52




                         EXHIBIT 23
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 39 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 40 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 41 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 42 of 52




                         EXHIBIT 24
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 43 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 44 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 45 of 52




                         EXHIBIT 25
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 46 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 47 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 48 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 49 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 50 of 52




                         EXHIBIT 26
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 51 of 52
Case 1:20-cv-22942-XXXX Document 1-4 Entered on FLSD Docket 07/16/2020 Page 52 of 52
